Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an advisory action mailed on 07/01/2022 and a brief telephonic conversation about the examiner's proposed amendment offered in the advisory action, the Applicants filed a supplement amendment on 07/14/2022 amending the independent 1, canceling claims 4 and 16-20 and adding claim 21.
Claims 1-3, 5-15 and 21 are pending.  

Response to Arguments
Applicants amendments to the independent claim 1 and cancelation of claims 4 and 16-20 in the supplement amendment have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1-5, 7-11, 13-15 and 17-20 set forth starting on page 3 under line item number 1 of the 03-15-22 Final OA.

Allowable Subject Matter
Claims 1-3, 5-15 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with other claimed elements in claim 1, an external connection conductor that is disposed outside the recess section and extends to an outer edge of the frame portion in plan view.
Claims 2, 3, 5-12, 15 and 21 are allowed, because they depend from the allowed independent claim 1.

Independent claim 13 is allowed, because it refers to the allowed independent claim 1.
Independent claim 14 is allowed, because it refers to the allowed independent claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
20 July 2022